DETAILED ACTION
In Request for Continued Examination filed on 05/16/2022 for response filed on 04/21/2022, claims 1- 16 are pending. Claims 1 and 11-12 are currently amended. Claims 15-16 are newly added. Claims 1-16 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Status of Previous Objections/Rejections
35 USC 102 rejections of claims 1-3, 5-6, 9-11, and 13 as being anticipated by Fockele are withdrawn based on the Applicant’s amendment. However, new rejections have been established. 
35 USC 103 rejections of claims 4 and 7 as obvious in view of Fockele and Eckert are withdrawn in view of Applicant’s amendment. However, new rejections have been established.
35 USC 103 rejections of claims 12-14 as obvious in view of Fockele and Wang are withdrawn in view of Applicant’s amendment.  However, new rejections have been established.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In Claim 3, line 2, the limitation “drive unit” has been interpreted under 112(f) as a means plus a function limitation because pf the combination of a non-structural generic placeholder “drive unit” and functional limitation drive or move the spindle drive without reciting sufficient structure, material, or acts for performing the claimed function. The corresponding structure in the specification is “the holding device 10 is vertically adjustable by means of a spindle drive formed by a drive unit 31, a spindle nut 32 and a spindle axis 33. For this purpose the drive unit 31 and the spindle nut 32 are arranged on the connecting part 10c (page 8, lines 6-9).” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 8-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2007/0075461 (“Hunter et al” hereinafter Hunter).
Regarding Claim 1, Hunter teaches a manufacturing device ([0011], rapid prototyping and manufacturing systems) for generatively manufacturing a three-dimensional object by layerwise application and selective solidification of a building material (abstract), wherein the manufacturing device (([0011], rapid prototyping and manufacturing systems)) comprises: a building base having a building surface on which the object is to be built (Figure 14, platform 30 has a building surface where the object is being built on [0050]); and a lifting system ([0015], elevator includes first and second subassemblies of components) including: a holding device (See attached Figure 14, second subassembly 39 (Figure 7) and the chamber 12) which supports and holds the building base (See attached Figure 14, platform 30 is supported and held by the elevator frame 25 which is part of the second subassembly 39), wherein the holding device is arranged in such a way that the building base is attached to the underside of the holding device (See attached Figure 14, platform 20 is attached to the underside of the chamber 12 which is part of the holding device) so that the building surface faces towards the holding device (See Figure 14, the building surface faces upward); and a drive (Figure 14, motor 91) for actuating the holding device to vertically move the building base ([0056], lift screw 85 is turned by motor 91 to lift and lower the elevator lift plate, 
    PNG
    media_image1.png
    468
    517
    media_image1.png
    Greyscale
attachment bracket, frame, and forks along the vertical z axis). 
Regarding Claim 2, Hunter teaches the manufacturing device according to claim 1, further comprising a spindle drive for the height adjustment of the holding device ([0056], lift screw 85 is turned by motor 91 to lift and lower the elevator lift plate, attachment bracket, frame, and forks along the vertical z axis). 
Regarding Claim 3, Hunter teaches the manufacturing device according to claim 2, wherein the spindle drive comprises a drive unit which is arranged on the holding device ([0056], lift screw 85 is turned by motor 91 to lift and lower the elevator lift plate, attachment bracket, frame, and forks along the vertical z axis. Figure 7, the motor 91 and the lift screw 85 are part of the second subassembly 39 which is part of the holding device).  
Regarding Claim 5, Hunter teaches the manufacturing device according to claim 1, wherein the holding device is formed as a frame which comprises a free space in its interior (Figure 14, chamber 12, which is part of the holding device, is a frame structure with free space in its interior).  
Regarding Claim 6, Hunter teaches the manufacturing device according to claim 1, further comprising: a recoater (Figure 14, recoater blade 42) for applying the building material to the building base or a previously applied building material ([0019]), and a solidification device (Figure 14, scanning system 100) for selectively solidifying the applied building material at locations corresponding to a cross-section of the object to be manufactured ([0080], a scanning system applying energy to the working surface of the resin, the build plane, in a predetermined path to solidify a layer of an object), wherein the manufacturing device is designed and/or controlled to repeat the steps of application and selective solidification until the object is completed ([0083], the progress of the build continues layerwise until the three-dimensional object is completed), and to lower the building base by means of the holding device by a predetermined height before each step of applying a new layer ([0083], the elevator lowers the platform to provide a fresh layer of resin and the recoater levels the resin to provide one layer thickness).  
Regarding Claim 8, Hunter teaches the manufacturing device according to claim 6, wherein the holding device is formed as a frame having a free space in its interior (Figure 14, chamber 12, which is part of the holding device, is a frame structure with free space in its interior), and the solidification device or at least a part thereof is arranged in this free space within the frame (Figure 14, scanning system 100 is located within the chamber 12).  
Regarding Claim 9, Hunter teaches the manufacturing device according to claim 6, wherein the solidification device comprises an irradiation device (Figure 14, scanning system 100) capable of selectively directing a radiation suitable for solidifying the building material onto the locations of the applied building material corresponding to the cross-section of the object to be manufactured ([0080], a scanning system applying energy to the working surface of the resin, the build plane, in a predetermined path to solidify a layer of an object).  
Regarding Claim 10, Hunter teaches the manufacturing device according to claim 6, further comprising a building shaft (Figure 12, vat 20) into which the building base can be lowered (Figure 12, platform 30 is lowered into the vat 20).  
Regarding Claim 11, Hunter teaches the manufacturing device according to claim 10, wherein the building base can be lowered into the direction of a bottom of the building shaft (Figure 12, platform 30 is lowered into the bottom of the vat 20 and [0051]).   
Regarding Claim 12, Hunter teaches a method ([0014]) for generatively manufacturing a three-dimensional object by layerwise application and selective solidification of a building material using the manufacturing device according to claim 1 ([0014]), comprising the steps: attaching the building base to the underside of the holding device of the lifting system (See attached Figure 14, platform 30 is attached to the underside of the holding device, which comprises of second subassembly 39 (Figure 7) and the chamber 12) so that the building surface faces towards the holding device (See Figure 14, the building surface faces upward); lowering the building base by means of the holding device by a predetermined height ([0083], the elevator lowers the platform to provide a fresh layer of resin); applying a layer of the building material to the building base or a previously applied layer by means of a recoater ([0083], the recoater levels the resin to provide one layer thickness); and solidifying the applied layer selectively at locations corresponding to a cross-section of the object to be manufactured by means of a solidification device ([0080], a scanning system applying energy to the working surface of the resin, the build plane, in a predetermined path to solidify a layer of an object), wherein the steps of lowering, applying and solidifying are repeated until the object is completed ([0083], the progress of the build continues layerwise until the three-dimensional object is completed).  
Regarding Claim 13, Hunter teaches the manufacturing device according to claim 11, wherein the building base can be lowered down to the bottom of the building shaft (Figure 12, platform 30 is lowered into the bottom of the vat 20 and [0051]).  
Regarding Claim 14, Hunter teaches the method according to claim 12, but fails to teach wherein the building material is a powder.
Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114 and 2115. MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Regarding Claim 15, Hunter teaches a manufacturing device ([0011], rapid prototyping and manufacturing systems) for generatively manufacturing a three-dimensional object by layerwise application and selective solidification of a building material (abstract), wherein the manufacturing device (([0011], rapid prototyping and manufacturing systems)) comprises: a building shaft extending from an upper border in a downward direction to a bottom of the building shaft (Figure 14, vat 20), the building shaft delimiting a building space in which the three-dimensional object is built (Figure 14, vat 20 constrain the building space of the 3D object since the platform 30 is being lowered into the bottom of the vat [0051]), wherein the upper border of the building shaft defines a first plane and the bottom of the building shaft defines a second plane (Figure 14, the vat 20 has a first plane on the upper border and a second plane at the bottom of the vat), and the first and second planes are arranged to be stationary within the manufacturing device (Figures 12-14, the vat 20 is positioned to be stationary while the elevator frame 25 and the platform 30 moves vertically with respect to the vat 20); a building base located in the building shaft (Figure 12, platform 30 can be lowered into the bottom of the vat 20 and [0051]) and having a building surface on which the object is built (Figure 14, the object is built on the surface of the platform 30 [0050]); and a lifting system ([0015], elevator includes first and second subassemblies of components) including a holding device (See attached Figure 14, second subassembly 39 (Figure 7) and the chamber 12) which supports and holds the building base (See attached Figure 14, platform 30 is supported and held by the elevator frame 25 which is part of the second subassembly 39) in such a way that the building base is attached to the bottom of the holding device (See attached Figure 14, platform 20 is attached to the underside of the chamber 12 which is part of the holding device) and the building surface faces towards the holding device (See Figure 14, the building surface faces upward), wherein the lifting system is adapted to vertically advance the building base so that it moves towards the first or second plane ([0083], the support platform is gradually lowered as cross-sectional layers are solidified by application of the laser beam. The laser solidifies a layer, the elevator lowers the platform to provide a fresh layer of resin and the recoater levels the resin to provide one-layer thickness.).  
Regarding Claim 16, Hunter teaches the manufacturing device according to claim 15, further comprising a solidification device (Figure 14, scanning system 100) for selectively solidifying the applied building material at locations corresponding to a cross-section of the object to be manufactured ([0080], a scanning system applying energy to the working surface of the resin, the build plane, in a predetermined path to solidify a layer of an object), wherein the solidification device defines a third plane arranged to be stationary within the manufacturing device (Figure 14, scanning system 100 is stationarity attached to the chamber 12).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US2007/0075461 (“Hunter et al” hereinafter Hunter) as applied to claims 2 or 6 above, and further in view of WO2017/106082 A2 (“Eckert et al” hereinafter Eckert).
Regarding Claim 4, Hunter teaches the manufacturing device according to claim 2, but fails to explicitly teach wherein the spindle drive comprises a spindle axis which is arranged above the location of the holding device provided for holding the building base.
However, Eckert teaches the spindle drive (Figure 1, linear drive 9 has a spindle [0073]) comprises a spindle axis (Figure 1, support 8) which, in the position corresponding to the operating state within the manufacturing device, is arranged above the location of the holding device (Figure 1, build carrier 4) provided for holding the building base (Figure 1, support 8 is located above the build carrier 4).
Hunter and Eckert are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing system with a spindle drive for adjusting the height of the holding device. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spindle drive disclosed by Hunter by incorporate a spindle axis positioned above the holding device as taught by Eckert to facilitate the movement of the holding device in two directions and can be accurately positioned and controlled by the system ([0073]).
Regarding Claim 7, Hunter teaches the manufacturing device according to claim 6, but fails to explicitly teach the device further comprising a spindle drive for the height adjustment of the holding device, wherein the spindle drive includes a spindle axis disposed above the solidification device.  
However, Eckert teaches the spindle drive (Figure 1, linear drive 9 has a spindle [0073]) includes a spindle axis (Figure 1, support 8) disposed above the solidification device (Figure 1, linear spindle drive 9 is located above the light source 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spindle drive disclosed by Fockele by incorporate a spindle axis positioned above the holding device as taught by Eckert for the same reason set forward in claim 4.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754